EXHIBIT 10.141

 

MICRON TECHNOLOGY, INC.

 

2.50% Convertible Subordinated Notes due February 1, 2010

 

Registration Rights Agreement

 

February 4, 2003

 

Goldman, Sachs & Co.

2765 Sand Hill Road

Menlo Park, CA  94025

and

Lehman Brothers Inc.

155 Linfield Drive

Menlo Park, CA 94025

As representatives of the several Purchasers

named in Schedule II to the Purchase Agreement

 

Ladies and Gentlemen:

 

Micron Technology, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the Purchasers (as defined herein) upon the terms set forth in
the Purchase Agreement (as defined herein) its 2.50% Convertible Subordinated
Notes due February 1, 2010 (the “Securities”).  As an inducement to the
Purchasers to enter into the Purchase Agreement and in satisfaction of a
condition to the obligations of the Purchasers thereunder, the Company agrees
with the Purchasers for the benefit of Holders (as defined herein) from time to
time of the Registrable Securities (as defined herein) as follows:

 

1.             Definitions.

 

(a)           Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Purchase Agreement.  As used in this Agreement,
the following defined terms shall have the following meanings:

 

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person.  For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

--------------------------------------------------------------------------------


 

“Closing Date” means the First Delivery Date as defined in the Purchase
Agreement.

 

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Common Stock” means the Company’s common stock, par value $0.10 per share.

 

“DTC” means The Depository Trust Company.

 

“Effective Date” means the date the Shelf Registration Statement is declared
effective.

 

“Effective Failure” has the meaning assigned thereto in Section 6(b) hereof.

 

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

 

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.

 

“Electing Holder” has the meaning assigned thereto in Section 3(a)(ii) hereof.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Holder” means, any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

 

“Indenture” means the Indenture, dated as of February 4, 2003, between the
Company and Wells Fargo Bank Minnesota, National Association, as amended and
supplemented from time to time in accordance with its terms.

 

“Liquidated Damages” has the meaning assigned thereto in Section 6(a) hereof.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

 

The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

 

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act)
included in the Shelf Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Shelf Registration Statement and by
all other

 

2

--------------------------------------------------------------------------------


 

amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

 

“Purchase Agreement” means the purchase agreement, dated as of January 29, 2003,
between the Purchasers and the Company relating to the Securities.

 

“Purchasers” means the Initial Purchasers named in Schedule II of the Purchase
Agreement.

 

“Registrable Securities” means all or any portion of the Securities issued from
time to time under the Indenture in registered form and the shares of Common
Stock issuable upon conversion, repurchase or redemption of such Securities;
provided, however, that a security ceases to be a Registrable Security when it
is no longer a Restricted Security.

 

“Registration Default” has the meaning assigned thereto in Section 6(a) hereof.

 

“Restricted Security” means any Security or share of Common Stock issuable upon
conversion thereof except any such Security or share of Common Stock that
(i) has been effectively registered under the Securities Act and sold in a
manner contemplated by the Shelf Registration Statement, (ii) has been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or is transferable pursuant to paragraph (k) of
such Rule 144 (or any successor provision thereto), or (iii) has otherwise been
transferred and a new Security or share of Common Stock not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company in accordance with the Indenture.

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

 

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

3

--------------------------------------------------------------------------------


 

“Trust Indenture Act” means the Trust Indenture Act of 1939, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, as the
same shall be amended from time to time.

 

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.

 

(b)           Wherever there is a reference in this Agreement to a percentage of
the “principal amount” of Registrable Securities or to a percentage of
Registrable Securities, Common Stock shall be treated as representing the
principal amount of Securities that were surrendered for conversion or exchange
in order to receive such number of shares of Common Stock.

 

2.             Shelf Registration.

 

(a)           The Company shall use its reasonable efforts to file, no later
than 90 calendar days following the Closing Date, with the Commission a Shelf
Registration Statement relating to the offer and sale of the Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution elected by such Holders and set forth in such Shelf Registration
Statement and, thereafter, shall use its reasonable efforts to cause such Shelf
Registration Statement to be declared effective under the Securities Act no
later than 180 calendar days following the Closing Date; provided, however, that
the Company may, upon written notice to all Holders, postpone having the Shelf
Registration Statement declared effective for a reasonable period not to exceed
90 days if the Company possesses material non-public information, the disclosure
of which would have a material adverse effect on the Company and its
subsidiaries taken as a whole; provided, further, however, that no Holder shall
be entitled to be named as a selling securityholder in the Shelf Registration
Statement or to use the Prospectus forming a part thereof for resales of
Registrable Securities unless such Holder is an Electing Holder.

 

(b)           The Company shall use its reasonable efforts:

 

(i)            to keep the Shelf Registration Statement continuously effective
in order to permit the Prospectus forming a part thereof to be usable by Holders
until the earliest of (1) such time as there are no Registrable Securities
outstanding; (2) the expiration of the period referred to in Rule 144(k) of the
Securities Act with respect to all Registrable Securities held by Persons that
are not Affiliates of the Company; and (3) two years from the Closing Date (such
period being referred to herein as the “Effectiveness Period”); and

 

(ii)           if at any time the Securities, pursuant to Article XII of the
Indenture, are convertible into securities other than Common Stock, to cause, or
to cause any successor under the Indenture to cause, such securities to be
included in the Shelf Registration Statement no later than the date on which the
Securities may then be convertible into such securities.

 

4

--------------------------------------------------------------------------------


 

(c)           The Company may suspend the use of the Prospectus for a period not
to exceed 45 days in any 90-day period or an aggregate of 90 days in any 365-day
period if the Board of Directors of the Company, or the Chief Executive Officer
or the Chief Financial Officer of the Company, shall have determined in good
faith that because of valid business reasons (not including avoidance of the
Company’s obligations hereunder), including, without limitations, the
acquisition or divestiture of assets, pending corporate developments, public
filings with the Commission and similar events, it is in the interest of the
Company to suspend such use, and prior to suspending such use the Company
provides the Electing Holders with written notice of such suspension, which
notice need not specify the nature of the event giving rise to such suspension.

 

3.             Registration Procedures.  In connection with the Shelf
Registration Statement, the following provisions shall apply:

 

(a)           (i)            Not less than 30 calendar days prior to the
Effective Time of the Shelf Registration Statement, the Company shall mail the
Notice and Questionnaire to the Holders of Registrable Securities.  No Holder
shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement as of the Effective Time, and no Holder shall be entitled
to use the Prospectus forming a part thereof for offers and resales of
Registrable Securities at any time, unless such Holder has returned a completed
and signed Notice and Questionnaire to the Company by the deadline for response
set forth therein; provided, however, Holders of Registrable Securities shall
have at least 28 calendar days from the date on which the Notice and
Questionnaire is first mailed to such Holders to return a completed and signed
Notice and Questionnaire to the Company.  Notwithstanding the foregoing, upon
the request of any Holder of Registrable Securities that did not return a Notice
and Questionnaire on a timely basis or did not receive a Notice and
Questionnaire because it was a subsequent transferee of Registrable Securities
after the Company mailed the Notice and Questionnaire, (x) the Company shall
distribute a Notice and Questionnaire to such Holders at the address set forth
in the request and (y) upon receipt of a properly completed Notice and
Questionnaire from such Holder, the Company shall use its reasonable efforts to
name such Holder as a selling securityholder in the Shelf Registration Statement
by means of a pre-effective amendment or, if permitted by the Commission, by
means of a Prospectus supplement to the Shelf Registration Statement; provided,
however, that the Company shall have no obligation to pay Liquidated Damages to
such Holder for its failure to file a pre-effective amendment or Prospectus
supplement and; provided, further, that the Company will have no obligation to
add a Holder to the Shelf Registration Statement if a post-effective amendment
would be necessary to name such Holder as a selling securityholder.

 

(ii)           The term “Electing Holder” shall mean any Holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a)(i) hereof.

 

5

--------------------------------------------------------------------------------


 

 

(b)           The Company shall furnish to each Electing Holder, prior to the
Effective Time, a copy of the Shelf Registration Statement as initially filed
with the Commission and, if such Electing Holder so requests in writing, copies
of each amendment thereto.  Prior to the Effective Time, the Company shall use
its reasonable efforts to take into account and reflect in an amendment to the
Shelf Registration Statement any comments on the Shelf Registration Statement as
initially filed as the Electing Holders and as their counsel reasonably may
propose.

 

(c)           The Company shall as promptly as reasonably practicable take such
action as may be necessary so that (i) each of the Shelf Registration Statement
and any amendment thereto and the Prospectus forming a part thereof and any
amendment or supplement thereto (and each report or other document incorporated
therein by reference in each case) complies as to form in all material respects
with the Securities Act and the Exchange Act and the applicable Rules and
Regulations thereunder, (ii) each of the Shelf Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) each of the Prospectus forming a part of the Shelf Registration Statement,
and any amendment or supplement to such Prospectus, does not at any time during
the Effectiveness Period include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(d)           The Company shall as promptly as reasonably practicable
advise each Electing Holder, and shall confirm such advice in writing if so
requested by any such Electing Holder:

 

(i)            when a Shelf Registration Statement and any amendment thereto has
been filed with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective, in each case making a
public announcement thereof by release made to Reuters Economic Services and
Bloomberg Business News;

 

(ii)           of any request by the Commission for amendments or supplements to
the Shelf Registration Statement or the Prospectus included therein or for
additional information;

 

(iii)          of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;

 



(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

 



(v)           of the happening of any event or the existence of any state of
facts (but not

 

6

--------------------------------------------------------------------------------


 

as to the substance of any such event or such state of facts) that requires the
making of any changes in the Shelf Registration Statement or the Prospectus
included therein so that, as of such date, such Shelf Registration Statement and
Prospectus do not contain an untrue statement of a material fact and do not omit
to state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading (which advice shall be accompanied by
an instruction to such Electing Holders to suspend the use of the Prospectus
until the requisite changes have been made).

 

(e)           The Company shall use its reasonable efforts to prevent the
issuance, and if issued to obtain the withdrawal at the earliest possible time,
of any order suspending the effectiveness of the Shelf Registration Statement.

 

(f)            The Company shall furnish to each Electing Holder, without
charge, at least one copy of the Shelf Registration Statement, all
post-effective amendments thereto, including financial statements and schedules,
and any Prospectus supplement in which such Electing Holder is named as a
selling securityholder, and, if such Electing Holder so requests in writing, all
reports, other documents and exhibits that are filed with or incorporated by
reference in the Shelf Registration Statement.

 

(g)           The Company shall, during the Effectiveness Period, deliver to
each Electing Holder, without charge, as many copies of the Prospectus
(including each preliminary Prospectus) included in the Shelf Registration
Statement and any amendment or supplement thereto as such Electing Holder may
reasonably request; and the Company consents (except during the periods
specified in Section 2(c) above or during the continuance of any event described
in Section 3(d)(v) above) to the use of the Prospectus and any amendment or
supplement thereto by each of the Electing Holders in connection with the
offering and sale of the Registrable Securities covered by the Prospectus and
any amendment or supplement thereto during the Effectiveness Period.

 

(h)           Prior to any offering of Registrable Securities pursuant to the
Shelf Registration Statement, the Company shall (i) register or qualify or
cooperate with the Electing Holders and their respective counsel in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “blue sky” laws of such jurisdictions within
the United States as any Electing Holder may reasonably request, (ii) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers and sales in such jurisdictions for so long as
may be necessary to enable any Electing Holder or underwriter, if any, to
complete its distribution of Registrable Securities pursuant to the Shelf
Registration Statement, and (iii) take any and all other actions necessary or
advisable to enable the  disposition in such jurisdictions of such Registrable
Securities; provided, however, that in no event shall the Company be obligated
to (A) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for this

 

7

--------------------------------------------------------------------------------


 

Section 3(h) or (B) file any general consent to service of process in any
jurisdiction where it is not as of the date hereof so subject.

 

(i)            Unless any Registrable Securities shall be in book-entry only
form, the Company shall cooperate with the Electing Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold pursuant to the Shelf Registration Statement, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall be free of any restrictive legends and in such
permitted denominations and registered in such names as Electing Holders may
request in connection with the sale of Registrable Securities pursuant to the
Shelf Registration Statement.

 

(j)            Upon the occurrence of any fact or event contemplated by
paragraph 3(d)(v) above, the Company shall as promptly as reasonably practicable
prepare a post-effective amendment to any Shelf Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to purchasers of the Registrable
Securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company shall not be required
to file such amendment, supplement or document if the Board of Directors of the
Company (or the Chief Executive Officer or the Chief Financial Officer of the
Company) has made a determination pursuant to Section 2(c), for so long as the
suspension pursuant to Section 2(c) is continuing.  If the Company notifies the
Electing Holders of the occurrence of any fact or event contemplated by
paragraph 3(d)(v) above, the Electing Holder shall suspend the use of the
Prospectus until the requisite changes to the Prospectus have been made.

 

(k)           Not later than the Effective Time of the Shelf Registration
Statement, the Company shall provide a CUSIP number for the Registrable
Securities that are debt securities.

 

(l)            The Company shall use its reasonable efforts to comply with all
applicable Rules and Regulations, and to make generally available to its
securityholders as soon as reasonably practicable, but in any event not later
than eighteen months after (i) the effective date (as defined in Rule 158(c)
under the Securities Act) of the Shelf Registration Statement, (ii) the
effective date of each post-effective amendment to the Shelf Registration
Statement, and (iii) the date of each filing by the Company with the Commission
of an Annual Report on Form 10-K that is incorporated by reference in the Shelf
Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act and the rules
and regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

 

8

--------------------------------------------------------------------------------


 

(m)          Not later than the Effective Time of the Shelf Registration
Statement, the Company shall cause the Indenture to be qualified under the Trust
Indenture Act as soon as reasonably practicable; in connection with such
qualification, the Company shall cooperate with the Trustee under the Indenture
and the Holders (each as defined in the Indenture) to effect such changes to the
Indenture as may be required for such Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and the Company shall execute, and
shall use all reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner.  In the event that any such amendment or
modification referred to in this Section 3(m) involves the appointment of a new
trustee under the Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.

 

(n)           The Company will use its reasonable efforts to cause the Common
Stock issuable upon conversion of the Securities to be listed on the New York
Stock Exchange or other stock exchange or trading system on which the Common
Stock primarily trades on or prior to the Effective Time of the Shelf
Registration Statement hereunder.

 

4.             Registration Expenses.  Except as otherwise provided in Section
3, the Company shall bear all fees and expenses incurred in connection with the
performance of its obligations under Sections 2 and 3 hereof and shall bear or
reimburse the Electing Holders for the reasonable fees and disbursements of a
single counsel selected by a plurality of all Electing Holders who own an
aggregate of not less than 25% of the Registrable Securities covered by the
Shelf Registration Statement to act as counsel therefore in connection
therewith.  Each Electing Holder shall pay all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Electing Holder’s Registrable Securities pursuant to the Shelf Registration
Statement.

 

5.             Indemnification and Contribution.

 

(a)           Indemnification by the Company. Upon the registration of the
Registrable Securities pursuant to Section 2 hereof, the Company shall 
indemnify and hold harmless each Electing Holder and each underwriter, selling
agent or other securities professional, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each person who controls such Electing Holder, underwriter,
selling agent or other securities professional within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each such person being
sometimes referred to as an “Indemnified Person”) against any losses, claims,
damages or liabilities, joint or several, to which such Indemnified Person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act, or any Prospectus

 

9

--------------------------------------------------------------------------------


 

contained therein or furnished by the Company to any Indemnified Person, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and the
Company hereby agrees to reimburse such Indemnified Person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable to any such Indemnified Person in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such Shelf Registration Statement or
Prospectus, or amendment or supplement, in reliance upon and in conformity with
written information furnished to the Company by such Indemnified Person
expressly for use therein.

 

(b)           Indemnification by the Electing Holders and any Agents and
Underwriters.  Each Electing Holder agrees, as a consequence of the inclusion of
any of such Electing Holder’s Registrable Securities in such Shelf Registration
Statement, and each underwriter, selling agent or other securities professional,
if any, which facilitates the disposition of Registrable Securities shall agree,
as a consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to (i) indemnify and hold harmless the Company, its
directors, officers who sign any Shelf Registration Statement and each person,
if any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which the Company or such other persons may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such Shelf Registration Statement or Prospectus, or any amendment
or supplement, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Electing
Holder, underwriter, selling agent or other securities professional expressly
for use therein, and (ii) reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

(c)           Notices of Claims, Etc.  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party under this Section 5, notify such
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under the indemnification
provisions of or contemplated by subsection (a) or (b) above.  In case any such
action shall be brought against any indemnified

 

10

--------------------------------------------------------------------------------


 

party and it shall notify an indemnifying party of the commencement thereof,
such indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, such indemnifying party shall not be liable to such
indemnified party under this Section 5 for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.

 

(d)           Contribution.  If the indemnification provided for in this Section
5 is unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Electing Holders or any underwriters, selling
agents or other securities professionals or all of them were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 5(d). 
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person

 

11

--------------------------------------------------------------------------------


 

who was not guilty of such fraudulent misrepresentation.  The obligations of the
Electing Holders and any underwriters, selling agents or other securities
professionals in this Section 5(d) to contribute shall be several in proportion
to the percentage of principal amount of Registrable Securities registered or
underwritten, as the case may be, by them and not joint.

 

(e)           Notwithstanding any other provision of this Section 5, in no event
will any Electing Holder be required to undertake liability to any person under
this Section 5 for any amounts in excess of the dollar amount of the proceeds to
be received by such Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act.

 

(f)            The obligations of the Company under this Section 5 shall be in
addition to any liability which the Company may otherwise have to any
Indemnified Person and the obligations of any Indemnified Person under this
Section 5 shall be in addition to any liability which such Indemnified Person
may otherwise have to the Company.  The remedies provided in this Section 5 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to an indemnified party at law or in equity.

 

6.             Liquidated Damages.

 

(a)           Pursuant to Section 2(a) hereof, the Company may, upon written
notice to all Holders, postpone having the Shelf Registration Statement declared
effective for a reasonable period not to exceed 90 days if the Company possesses
material non-public information, the disclosure of which would, in the
reasonable judgment of the Company, have a material adverse effect on the
Company and its subsidiaries taken as a whole.  Notwithstanding any such
postponement, if (i) on or prior to the 90th day following the Closing Date, a
Shelf Registration Statement has not been filed with the Commission or (ii) on
or prior to the 180th day following the Closing Date, such Shelf Registration
Statement is not declared effective by the Commission (each, a “Registration
Default”), the Company shall be required to pay liquidated damages (“Liquidated
Damages”), from and including the day following such Registration Default until
such Shelf Registration Statement is either so filed or so filed and
subsequently declared effective, as applicable, at a rate per annum equal to an
additional one-quarter of one percent (0.25%) of the principal amount of
Registrable Securities, to and including the 90th day following such
Registration Default and one-half of one percent (0.50%) thereof from and after
the 91st day following such Registration Default.

 

(b)           In the event that the Shelf Registration Statement ceases to be
effective (or the Electing Holders of Registrable Securities are otherwise
prevented or restricted by the Company from effecting sales pursuant thereto)
(an “Effective Failure”) for more than 45 days, whether or not consecutive, in
any 90-day period, or for more than 90 days, whether or not consecutive, during
any 365-day period, then the Company shall pay Liquidated Damages to the
Electing

 

12

--------------------------------------------------------------------------------


 

Holders at a rate per annum equal to an additional one-half of one percent
(0.50%) of the principal amount of Registrable Securities from the 46th day of
the applicable 90-day period or the 91st day of the applicable 365-day period,
as the case may be, that such Shelf Registration Statement ceases to be
effective (or the Electing Holders of Registrable Securities are otherwise
prevented or restricted by the Company from effecting sales pursuant thereto)
until the earlier of (i) the time the Shelf Registration Statement again becomes
effective or the Electing Holders of Registrable Securities are again able to
make sales under the Shelf Registration Statement or (2) the time the
Effectiveness Period expires. For the purpose of determining an Effective
Failure, days on which the Company has been obligated to pay Liquidated Damages
on the Registrable Securities owned by such Electing Holders in accordance with
the foregoing in respect of a prior Effective Failure within the applicable
90-day or 365-day period, as the case may be, shall not be included.

 

(c)           Any amounts to be paid as Liquidated Damages pursuant to
paragraphs (a) or (b) of this Section 6 shall be paid semi-annually in arrears,
with the first semi-annual payment due on the first Interest Payment Date (as
defined in the Indenture), as applicable, following the date of such
Registration Default.  Such Liquidated Damages will accrue (1) in respect of the
Securities that are Registrable Securities at the rates set forth in paragraphs
(a) or (b) of this Section 6, as applicable, on the principal amount of such
Securities and (2) in respect of shares of Common Stock (issued upon conversion
of the Securities) that are Registrable Securities, at the rates set forth in
paragraphs (a) or (b) of this Section 6, as applicable, applied to the
Conversion Price (as defined in the Indenture) at that time.

 

(d)           Notwithstanding anything to the contrary in this Agreement, the
Liquidated Damages as set forth in this Section 6 shall be the exclusive remedy
at law or in equity or otherwise available to the Holders of Registrable
Securities for such Registration Default or Effective Failure. In no event shall
the Company be required to pay Liquidated Damages in excess of the applicable
maximum amount of one-half of one percent (0.50%) set forth above, regardless of
whether one or multiple Registration Defaults exist, and Holders shall be
precluded from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.  No Liquidated Damages shall accrue as to
any Registrable Security from and after the earlier of (i) the date on which
such security is no longer a Registrable Security and (ii) the time the
Effectiveness Period expires.

 

7.                                       Miscellaneous.

 

(a)           Other Registration Rights.  The Company may grant registration
rights that would permit any person that is a third party the right to
piggy-back on any Shelf Registration Statement.

 

(b)           Specific Performance.  Except as provided in Section 6(d), the
parties hereto acknowledge that there would be no adequate remedy at law if the
Company fails to perform any

 

13

--------------------------------------------------------------------------------


 

of its obligations hereunder and that the Purchasers and the Holders from time
to time may be irreparably harmed by any such failure, and accordingly agree
that the Purchasers and such Holders, in addition to any other remedy to which
they may be entitled at law or in equity, shall be entitled to compel specific
performance of the obligations of the Company under this Registration Rights
Agreement in accordance with the terms and conditions of this Registration
Rights Agreement, in any court of the United States or any State thereof having
jurisdiction.

 

(c)           Amendments and Waivers.  This Agreement, including this Section
7(c), may be amended, and waivers or consents to departures from the provisions
hereof may be given, only by a written instrument duly executed by the Company
and the Holders of a majority in aggregate principal amount of Registrable
Securities then outstanding.  Each Holder of Registrable Securities outstanding
at the time of any such amendment, waiver or consent or thereafter shall be
bound by any amendment, waiver or consent effected pursuant to this Section
7(c), whether or not any notice, writing or marking indicating such amendment,
waiver or consent appears on the Registrable Securities or is delivered to such
Holder.

 

(d)           Notices.  All notices and other communications provided for or
permitted hereunder shall be given as provided in the Indenture.

 

(e)           Parties in Interest.  The parties to this Agreement intend that
all Holders of Registrable Securities shall be entitled to receive the benefits
of this Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. 
All the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective successors
and assigns of the parties hereto and any Holder from time to time of the
Registrable Securities to the aforesaid extent.  In the event that any
transferee of any Holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be entitled to receive the benefits of and, if an Electing Holder, be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement to the aforesaid extent.

 

(f)            Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

14

--------------------------------------------------------------------------------


 

(i)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties hereto shall be enforceable to the fullest extent permitted by law.

 

(j)            Survival.  The respective indemnities, agreements,
representations, warranties and other provisions set forth in this Agreement or
made pursuant hereto shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Electing Holder, any director, officer or partner of such Holder, any
agent or underwriter, any director, officer or partner of such agent or
underwriter, or any controlling person of any of the foregoing, and shall
survive the transfer and registration of the Registrable Securities of such
Holder.

 

[Remainder of page intentionally left blank].

 

15

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between the
Company and you.

 

 

Very truly yours,

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

By:

/s/ W. G. Stover, Jr.

 

 

 

Name:

 

 

Title:

 

The foregoing Agreement is

hereby confirmed and accepted

as of the date hereof:

 

GOLDMAN, SACHS & CO.

LEHMAN BROTHERS INC.

BANC OF AMERICA SECURITIES LLC

SALOMON SMITH BARNEY INC.

 

 

By:

/s/ Goldman, Sachs & Co.

 

 

 

(Goldman, Sachs & Co.)

 

 

 

 

 

 

By:  LEHMAN BROTHERS INC.

 

 

 

By:

/s/ Mark V. Keene

 

 

 

Name:  Mark V. Keene

 

 

 

Title:   Vice President

 

 

 

For themselves and the other several Purchasers

named in this Agreement.

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Appendix A

 

 

Micron Technology, Inc.

 

INSTRUCTION TO DTC PARTICIPANTS

 

            , 2003

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE:               

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Micron Technology, Inc. (the
“Company”) 2.50% Convertible Subordinated Notes due February 1, 2010 (the
“Securities”) are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof.  In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by              .  Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Securities
through you.  If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact Senior Assistant General
Counsel, Micron Technology, Inc., 8000 South Federal Way Boise, ID 83707,
(208)                         or (208)                  .

 

--------------------------------------------------------------------------------


 

Micron Technology, Inc.

 

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

            , 2003

 

Micron Technology, Inc. (the “Company”) has filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the United States Securities Act of 1933, as amended (the
“Securities Act”), of the Company’s 2.50% Convertible Subordinated Notes due
February 1, 2010 (the “Securities”) and the shares of common stock, par value
$0.10 per share (the “Common Stock”), issuable upon conversion thereof, in
accordance with the Registration Rights Agreement, dated as of the date of the
original issuance of the Securities (the “Registration Rights Agreement”),
between the Company and the purchasers named therein.  A copy of the
Registration Rights Agreement is attached hereto.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

In order to have Registrable Securities included in the Shelf Registration
Statement (or a supplement or amendment thereto), this Notice of Registration
Statement and Selling Securityholder Questionnaire (“Notice and Questionnaire”)
must be completed, executed and delivered to the Company at the address set
forth herein for receipt ON OR BEFORE [insert date that is 28 days from the date
of the Notice and Questionnaire].  Beneficial owners of Registrable Securities
who do not complete, execute and return this Notice and Questionnaire by such
date (i) will not be named as selling securityholders in the Shelf Registration
Statement and (ii) may not use the Prospectus forming a part thereof for resales
of Registrable Securities.

 

Notwithstanding the foregoing, upon the request of any Holder of Registrable
Securities that did not return a Notice and Questionnaire on a timely basis or
did not receive a Notice and Questionnaire because it was a subsequent
transferee of Registrable Securities after the Company mailed the Notice and
Questionnaire, (x) the Company shall distribute a Notice and Questionnaire to
such Holders at the address set forth in the request and (y) upon receipt of a
properly completed Notice and Questionnaire from such Holder, the Company shall
use its reasonable efforts to name such Holder as a selling securityholder in
the Shelf Registration Statement by means of a pre-effective amendment or, if
permitted by the Commission, by means of a Prospectus supplement to the Shelf
Registration Statement; provided, however, that the Company shall have no
obligation to pay Liquidated Damages to such Holder for its failure to file a
pre-effective amendment or Prospectus supplement and; provided, further, that
the

 

--------------------------------------------------------------------------------


 

Company will have no obligation to add a Holder to the Shelf Registration
Statement if a post-effective amendment would be necessary to name such Holder
as a selling securityholder.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

2

--------------------------------------------------------------------------------


 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement as if the
undersigned Selling Securityholder were an original party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and the Trustee the Notice of Transfer (completed and signed) set forth in
Exhibit 1 to this Notice and Questionnaire.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

3

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

(1)

(a)

Full Legal Name of Selling Securityholder:

 

 

 

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) Below:

 

 

 

 

 

 

 

(c)

Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) Through Which Registrable Securities Listed in Item (3) Below are Held:

 

 

 

 

 

 

(2)

 

Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Fax:

 

 

 

 

Contact Person:

 

 

 

 

Email:

 

 

 

 

 

(3)

 

Beneficial Ownership of Securities:

 

 

 

 

 

Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Securities or shares of Common
Stock issued upon conversion, repurchase or redemption of any Securities.

 

 

 

 

(a)

Principal amount of Registrable Securities (as defined in the Registration
Rights Agreement) beneficially owned:

 

 

 

CUSIP No(s). of such Registrable Securities:

 

 

 

 

 

 

Number of shares of Common Stock (if any) issued upon conversion, repurchase or
redemption of Registrable Securities:

 

 

 

 

 

 

 

(b)

Principal amount of Securities other than Registrable Securities beneficially
owned:

 

 

 

 

 

 

CUSIP No(s). of such other Securities:

 

 

 

Number of shares of Common Stock (if any) issued upon conversion of such other
Securities:

 

 

4

--------------------------------------------------------------------------------


 

 

(c)

Principal amount of Registrable Securities which the undersigned wishes to be
included in the Shelf Registration Statement:

 

 

 

 

 

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:

 

 

 

 

 

 

Number of shares of Common Stock (if any) issued upon conversion of Registrable
Securities which are to be included in the Shelf Registration Statement:

 

 

 

(4)

 

Beneficial Ownership of Other Securities of the Company:

 

 

 

 

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any shares of Common
Stock or any other securities of the Company, other than the Securities and
shares of Common Stock listed above in Item (3).

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

 

 

(5)

 

Relationships with the Company:

 

 

 

 

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

 

 

(6)

 

Plan of Distribution:

 

 

 

 

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents.  Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices.  Such sales may be effected in transactions (which may involve crosses
or block transactions) (i) on any national securities exchange or quotation
service on which the Registrable Securities may be listed or quoted at the time
of sale, (ii) in the over-the-counter market, (iii) in transactions otherwise
than on such exchanges or services or in the over-the-counter market, or (iv)
through the writing of options.  In connection with sales of the Registrable
Securities or otherwise, the Selling Securityholder may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Registrable Securities in the course of

 

5

--------------------------------------------------------------------------------


 

 

 

hedging the positions they assume.  The Selling Securityholder may also sell
Registrable Securities short and deliver Registrable Securities to close out
such short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such securities.

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

Note:  In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Exchange Act and the
rules and regulations thereunder, particularly Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Company in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect.  All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:

 

To the Company:

Micron Technology, Inc.

8000 South Federal Way


BOISE, ID 83716

Attention:  Senior Assistant General Counsel

 

6

--------------------------------------------------------------------------------


 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of the Company and the Selling
Securityholder (with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item (3) above).  This Agreement shall
be governed in all respects by the laws of the State of New York.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                        

 

 

 

 

Selling Securityholder

 

 

(Print/type full legal name of beneficial owner of Registrable Securities)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE                       ,          TO THE COMPANY AT:

 

Micron Technology, Inc.

8000 South Federal Way


BOISE, ID 83716

Attention:  Senior Assistant General Counsel

 

8

--------------------------------------------------------------------------------


 

Exhibit 1

to Appendix A

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Micron Technology, Inc.

8000 South Federal Way


BOISE, ID 83716

Attention:  Senior Assistant General Counsel

 

Wells Fargo Bank Minnesota, National Association

MAC N9303-121

Sixth & Marquette Avenue

Minneapolis, MN  55479

 

Attention:  Corporate Trust Services

 

Re:                               Micron Technology, Inc. (the “Company”) 2.50%
Convertible Subordinated Notes due February 1, 2010 (the  “Notes”)

 

Dear Sirs:

 

Please be advised that                                     has transferred
$                aggregate principal amount of the above-referenced Notes or
shares of the Company’s common stock, issued upon conversion, repurchase or
redemption of Notes, pursuant to an effective Registration Statement on Form S-3
(File No. 333-          ) filed by the Company.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the Notes
or common stock is named as a selling securityholder in the Prospectus dated
          , or in amendments or supplements thereto, and that the aggregate
principal amount of the Notes or number of shares of common stock transferred
are [a portion of] the Notes or shares of common stock listed in such Prospectus
as amended or supplemented opposite such owner’s name.

Dated:

 

Very truly yours,

 

 

 

 

 

 

 

 

(Name)

 

 

By:

 

 

 

 

(Authorized Signature)

 

 

9

--------------------------------------------------------------------------------